Title: To Thomas Jefferson from John Mason, 7 July 1806
From: Mason, John
To: Jefferson, Thomas


                        
                            Dear Sir.
                            
                            George Town 7 July 1806
                        
                        Having this day sent in my Resignation, to Mr. Madison as Commissioner of the Cumberland-Road, I feel that, I
                            owe to you some personal explanation on that head—
                        In the beleif that I could have rendered Services in that business, I undertook the Duty you were pleased
                            to assign me, with great chearfulness, looked forward to its Execution, with much pleasure, and was successfully making my
                            arrangements for the Absence it required; but the misfortune I experienced a few Days agoe, has produced a Derangement in
                            my affairs, not calculated on, and situated as I am, requires an early Exertion to repair: if I lose this Fall, I cannot
                            rebuild in time, nor even enough to accomodate my Family, scantily in the country next Summer, which, composed as it is of a
                            number of small children, seems indispensable for health and tolerable comfort.—Again the circumstances under which the
                            Fire happened are of a Nature to make my Family uneasy, and apprehensive that we may not yet know all; they are unwilling
                            that I should make so long an absence at this time
                        I beg you will be assured Sir, that I am mortified to have undertaken, that which it is not now in my power
                            to perform—but I flatter myself, that the reasons which I have given, will be found by you a Sufficient Apology
                        With very great Respects I have the honour, to be Sir Your very Obt Hbl Sert
                        
                            J Mason
                            
                        
                    